DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 22, 24, 25, 29, and 31- 32  objected to because of the following informalities:
A) 	Applicant has added new claims 22, 24, 25, 29, and 31- 32 that recites having a “first contact surface” and a “second contact surface”. The recited limitations lack proper antecedent basis since applicant recites “first surface” and “second surface” in claims 21 and 28 rather than “first contact surface” and “second contact surface”.  It appears as if applicant may have intended to recite “first contact surface” and “second contact surface” in claims 21 and 28.  

Appropriate correction is required.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 7-9, and 20-36 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants’ Admitted Prior Art (AARP) in view of Lang et al. (US 2008/0063465).  


5.    Regarding to Claim 1, AAPA discloses an apparatus having a linearized joint interface [as can be seen from Figure 1 of the drawings of the instant application] comprising: a first structure (102) having a first bolt hole (106) extending through a first contact surface (108) [as described in paragraph 0029 of the specification and can be seen from Figure 1 of the drawings of the instant application], a second structure (104) having a second bolt hole (110) extending through a second contact surface (112) [as described in paragraph 0030 of the specifications and can be seen from Figure 1 of the drawings of the instant application], wherein the first structure (102) is disposed over the second structure (108) [as can be seen from Figure 1 of the drawings of the instant application]: the second contact surface (112) is substantially flat and in a same plane extending from a furthest lateral extent of the second structure (104) to an opposing furthest lateral extent of the second structure (104) [as can be seen from Figure 1 of the drawings of the instant application]: and the first contact surface (108) and the second contact surface (112) overlap to form the linearized joint interface [as can be seen from Figure 1 in the drawings of the instant application]; a bolt (114) positioned through the first bolt hole and the second bolt hole (106, 110) [as described on paragraph 0031 of the specifications and can be seen from Figure 1 of the drawings of the instant application], wherein an applied load (116) is applied at the bolt (114) to compress the linearized joint interface [as described in paragraph 0031 of the specifications and can be seen from Figure 1 of the drawings of the instant application]. However, AAPA is silent as to the first contact surface comprising an integral contact pad.  Lang et al. however teaches an apparatus having a first structure (4) having a first contact surface comprising an integral contact pad (10) protruding from the first contact surface,  a lowermost surface of the integral contact pad (10) being disposed above an uppermost surface of a second structure (2), wherein contact between the first contact surface and a second contact surface (top surface of 2) is limited to the integral contact pad (10) [as described in paragraph 0028 and can be seen from Figure 2 in Lang et al.], and wherein the integral contact pad (10) is in Hertzian contact with the second contact surface (top surface of 2) [as can be seen from Figure 2 in Lang].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first structure in AAPA to include a clamping pad, as taught by Lang et al. as a well-known connection for obtaining a desired friction between parts [as described in paragraph 0026 and 0028, as well as can be seen from Figure 2 in Lang et al.]. 

6.   Regarding to Claim 21, AAPA discloses an apparatus having a linearized joint interface [as can be seen from Figure 1 of the drawings of the instant application] comprising: a first structure (102) having a first bolt hole (106) extending through a first surface (108) that surrounds the first bolt hole [as described in paragraph 0029 of the specifications and can be seen from Figure 1 of the drawings of the instant application], a second structure (104) having a second bolt hole (110) extending through a second surface (112) [as described in paragraph 0030 of the specifications and can be seen from Figure 1 of the drawings of the instant application], wherein the first structure (102) is disposed over the second structure (108) [as can be seen from Figure 1 of the drawings of the instant application]: the first surface (108) and the second surface (112) overlap to form the linearized joint interface [as can be seen from Figure 1 in the drawings of the instant application]; a bolt (114) positioned through the first bolt hole and the second bolt hole (106, 110) [as described on paragraph 0031 of the specifications and can be seen from Figure 1 of the drawings of the instant application], wherein an applied load (116) is applied at the bolt (114) to compress the linearized joint interface [as described in paragraph 0031 of the specifications and can be seen from Figure 1 of the drawings of the instant application]. However, AAPA is silent as to the first surface comprising an integral contact pad.  Lang et al. however teaches an apparatus having a first structure (4) having a first surface comprising an integral contact pad (10) protruding from the first surface,  a lowermost surface of the integral contact pad (10) being disposed above an uppermost surface of a second structure (2), wherein contact between the first surface and a second surface (top surface of 2) is confined to the integral contact pad (10) [as described in paragraph 0028 and can be seen from Figure 2 in Lang et al.] and wherein the integral contact pad (10) is in Hertzian contact with the second contact surface (top surface of 2) [as can be seen from Figure 2 in Lang].Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first structure in AAPA to include a clamping pad, as taught by Lang et al. as a well-known connection for obtaining a desired friction between parts [as described in paragraph 0026 and 0028, as well as can be seen from Figure 2 in Lang et al.]. 

7.  Regarding to Claim 28, AAPA discloses an apparatus having a linearized joint interface [as can be seen from Figure 1 of the drawings of the instant application] comprising: a first structure (102) having a first bolt hole (106) extending through a first surface (108)  [as described in paragraph 0029 of the specifications and can be seen from Figure 1 of the drawings of the instant application], a second structure (104) having a second bolt hole (110) extending through a second surface (112) [as described in paragraph 0030 of the specifications and can be seen from Figure 1 of the drawings of the instant application], wherein the first structure (102) is disposed over the second structure (108) [as can be seen from Figure 1 of the drawings of the instant application]: the first surface (108) and the second surface (112) overlap to form the linearized joint interface [as can be seen from Figure 1 in the drawings of the instant application]; a bolt (114) positioned through the first bolt hole and the second bolt hole (106, 110) [as described on paragraph 0031 of the specifications and can be seen from Figure 1 of the drawings of the instant application], wherein an applied load (116) is applied at the bolt (114) to compress the linearized joint interface [as described in paragraph 0031 of the specifications and can be seen from Figure 1 of the drawings of the instant application]. However, AAPA is silent as to the first surface comprising an integral contact pad.  Lang et al. however teaches an apparatus having a first structure (4) having a first surface comprising an integral contact pad (10) protruding from the first surface,  wherein contact between the first surface and a second surface (top surface of 2) is confined to the integral contact pad (10) [as described in paragraph 0028 and can be seen from Figure 2 in Lang et al.] and wherein the integral contact pad (10) is in Hertzian contact with the second surface (top surface of 2) [as can be seen from Figure 2 in Lang].Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first structure in AAPA to include a clamping pad, as taught by Lang et al. as a well-known connection for obtaining a desired friction between parts [as described in paragraph 0026 and 0028, as well as can be seen from Figure 2 in Lang et al.]. 

8.    Regarding to Claims 7, 22, and 29 AAPA modified by Lang et al. discloses the linearized joint interface of claim 1, 21, and 28 wherein: having a first bolt hole (106 in AAPA) extending through the first contact surface (108 in AAPA) of the first structure (102 in AAPA), the integral contact pad (10 in Lang et al.) protruding from the first contact surface (108 in AAPA), wherein each of the plurality of integral contact pads(10) are sequentially arranged,  a second bolt hole (110 in AAPA) extending through the second contact surface (112 in AAPA) of the second structure (104 in AAPA), a bolt (114 in AAPA) positioned through the first and second bolt holes(106 and 110 in AAPA), wherein contact between the first contact surface (108 in AAPA) and the second contact surface  (112 in AAPA) is limited to Hertzian contact of the contact pads (10 in Lang et al.) with the second contact surface (112 in AAPA) [as can be seen from Figure 1 of the drawings of the instant application and Figure 2 in Lang et al.]. However, the combination of AAPA and Lang et al. is silent as to the first bolt hole, second bolt hole, and bolt being one of a plurality of first bolt holes, second bolt holes, and bolts.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by AAPA and Lang et al. to include a plurality of first and second bolt holes and bolts, as a mere duplication of parts.  
 
9.    Regarding to Claims 8 , 23, and 30 AAPA modified by Lang et al. discloses the linearized joint interface of claim 1, 21, and 28 further comprising: at least one of a bolt head (head of 114 in AAPA) having a bolt head radius [as can be seen from Figure 1 of the drawings of the instant application].

10.    Regarding to Claims 9, 24, and 31 AAPA modified by Lang et al.  discloses the linearized joint interface of claim 8, 23, and 30 wherein contact between the first contact surface (108 in AAPA) and the second contact surface (112 in AAPA) at the integral contact pad (10 in Lang et al.) does not occur under the applied load (116 in AAPA) within a pressure cone of the bolt (114) [as can be seen from Figure 1 of the drawings of the instant application and Figure 2 in Lang et al.].

11.    Regarding to Claim 20, AAPA modified by Lang et al. discloses the linearized joint interface of claim 19, wherein: having a first bolt hole (106 in AAPA) extending through the first contact surface (108 in AAPA) of the first structure (102 in AAPA), at least one integral contact pad  (a pair of 10 surrounding 14 in Lang et al.) protruding from the first contact surface (108 in AAPA) and are sequentially arranged with  bolt hole (14 in Lang et al.) [as can be seen from Figure 2 in Lang et al.],  a second bolt hole (110 in AAPA) extending through the second contact surface (112 in AAPA) of the second structure (104 in AAPA), a bolt (114 in AAPA) positioned through the first and second bolt holes(106 and 110 in AAPA), wherein contact between the first contact surface (108 in AAPA) and the second contact surface  (112 in AAPA) is limited to the plurality of integral contact pads (10 in Lang et al.) [as can be seen from Figure 1 of the drawings of the instant application and Figure 2 in Lang et al.]. However, the combination of AAPA and Lang et al. is silent as to the first bolt hole, second bolt hole, and bolt being one of a plurality of first bolt holes, second bolt holes, and bolts.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by AAPA and Lang et al. to include a plurality of first and second bolt holes and bolts, as a mere duplication of parts.  

12.    Regarding to Claims 25 and 32, AAPA modified by Lang et al. discloses the linearized joint interface of claim 21 and 28, wherein: having a first bolt hole (106 in AAPA) extending through the first contact surface (108 in AAPA) of the first structure (102 in AAPA), the integral contact pad (10 in Lang et al.) protruding from the first contact surface (108 in AAPA), wherein each of the plurality of integral contact pads(10) are sequentially arranged,  a second bolt hole (110 in AAPA) extending through the second contact surface (112 in AAPA) of the second structure (104 in AAPA), a bolt (114 in AAPA) positioned through the first and second bolt holes(106 and 110 in AAPA), wherein contact between the first contact surface (108 in AAPA) and the second contact surface  (112 in AAPA) is limited to the plurality of integral contact pads (10 in Lang et al.) [as can be seen from Figure 1 of the drawings of the instant application and Figure 2 in Lang et al.]. However, the combination of AAPA and Lang et al. is silent as to the first bolt hole, second bolt hole, and bolt being one of a plurality of first bolt holes, second bolt holes, and bolts.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by AAPA and Lang et al. to include a plurality of first and second bolt holes and bolts, as a mere duplication of parts.  

13.  Regarding to Claims 26, 33, and 35, AAPA modified by Lang et al. discloses the linearized joint interface of claim 21, 28, and 1 having dynamic properties [note that the apparatus disclosed by the prior art is aligned in the same manner as applicant’s invention and has dynamic/vibrational properties, as can be seen from Figure 1 in AAPA and Figure 2 in Lang]. The combination of AAPA modified by Lang et al. does not explicitly disclose the dynamic properties being independent of response amplitude.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linearized joint interface in the combination of AAPA and Lang et al. to include dynamic properties that are independent of response amplitude, as a known technique used for manufacturing to obtain desired mechanical properties.  

14.	Regarding to Claim 27, 34, 36, AAPA modified by Lang et al. discloses a jointed system [ as can be seen from Figure 1 in AAPA and Figure 2 in Lang] comprising the linearized joint interface of claim 21, 28, and 1 [as can be seen from Figure 1 in AAPA and Figure 2 in Lang]. 


Response to Arguments
15.	Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive. Applicant argues Examiner interpretation of the collectively arrays of projections constitute a pad that surrounds the bolt.  However, in view of applicant’s removal of the previously added limitation of completely surrounds the first bolt hole, Examiner has removed the argued interpretation which is therefore moot. 
Applicant argues the prior art does not disclose Hertzian contact.  However, the prior art of record discloses a circular contact area of a sphere with a plate, as can be seen from Figures 1-2, 4b and described in paragraph 0032 in Lang et al., therefore is interpreted as disclosing Hertzian contact.  
Applicant has added new claims 22-36, which are newly rejected above in the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726